DLD-246                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 10-2560
                                        ___________

                                IN RE: JOHN CAMPBELL,
                                              Petitioner

                        ____________________________________

                       On Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                    (Related to D.C. Civil Action No. 08-cv-01867)
           United States District Court for the Eastern District of Pennsylvania
                    (Related to D.C. Civil Action No. 09-cv-00453)
                      ____________________________________

                      Submitted Under Rule 21, Fed. R. App. P.
                                  July 15, 2010
            Before: FUENTES, JORDAN AND HARDIMAN, Circuit Judges

                              (Opinion filed August 11, 2010 )

                                        ___________

                                         OPINION
                                        ___________

PER CURIAM

       Dennis John Campbell seeks a writ of mandamus compelling the United States

District Court for the Eastern District of Pennsylvania to, inter alia, transfer his case to the

United States District Court for the Middle District of Pennsylvania so that it may be

consolidated with a case pending in that Court. For the reasons that follow, we will deny
the petition.

       In October 2008, Campbell filed a pro se complaint in the United States District

Court for the Middle District of Pennsylvania raising claims pursuant to the Freedom of

Information Act and the Privacy Act. (See M.D. Pa. Civ. No. 08-cv-01867.) Upon

review of the complaint, the Court determined that venue was not appropriate in the

Middle District and transferred the complaint to the Eastern District of Pennsylvania,

which asserted jurisdiction over the case. (See E.D. Pa. Civ. No. 09-cv-00453.) In a

March 9, 2010 order, the Court granted the Social Security Administration’s motion for

summary judgment and closed the case. Campbell has filed an appeal of that order in this

Court. (See C.A. No. 10-2255.)

       Despite his pending appeal, Campbell seeks a writ of mandamus compelling the

Eastern District to either transfer his case back to the Middle District, or consolidate it

with another case that he has filed against the Social Security Administration in the

Eastern District. Campbell also asks us to review the Middle District’s venue

determination as well as the Eastern District’s decision to assert jurisdiction over the case

and subsequent alleged refusal to consolidate it with a related case in the Eastern District.

Lastly, Campbell seeks review of the Eastern District’s summary judgment ruling.

       A writ of mandamus is an extraordinary remedy. See In re Pasquariello, 16 F.3d

525, 528 (3d Cir. 1994). The petitioner must have no other adequate means to obtain the

relief desired and the petitioner must show a “clear and indisputable” right to the writ.



                                              2
See Kerr v. United States District Court, 426 U.S. 394, 403 (1976). In particular,

mandamus is not a substitute for an appeal; if a petitioner can obtain relief by an ordinary

appeal, a court will not issue the writ. See In re Ford Motor Co., 110 F.3d 954, 957 (3d

Cir. 1997).

         As mentioned, Campbell has an appeal of the Eastern District’s March 9, 2010

order granting summary judgment in favor of the Social Security Administration pending

in this Court. In that appeal, Campbell may seek review of that determination as well as

any of the District Court’s previous rulings, including its alleged refusal to consolidate the

case at issue here with another matter.1 To the extent that Campbell also seeks review of

the Eastern District’s decision to exercise jurisdiction over the case in light of the Middle

District’s venue determination, he may also raise that issue on appeal.

         Because Campbell has not demonstrated that he is without other adequate means

for relief, see Kerr, 426 U.S. at 403, mandamus relief is not appropriate and we will deny

his petition.




   1
       It does not appear that Campbell ever filed a motion to consolidate.

                                               3